Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2022 and July 28, 2022 has been considered by the examiner.

Response to Amendment
Claims 1-21 and 79-80 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 25, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 16-17, filed June 23, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a) (Cooley) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cerwin and Tlusty, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “for each of at least some of the transducer elements, adjust a parameter value associated with said each transducer element based at least in part on parameter values associated with a plurality of measuring transducer elements weighted at least in part by signal quality metrics associated with the reflections measured by the measuring transducer elements so as to increase acoustic intensity at the target region” is indefinite. It is unclear if the measuring transducer elements and the transducer elements with the adjusted parameters are the same elements. It is also unclear if the measuring transducer elements or the transducer elements with the adjusted parameters increases the acoustic intensity at the target region. For the purpose of advancing prosecution, the examiner assumes the transducer elements with the adjusted parameters increases the acoustic intensity at the target region.
For claim 4, the limitation “weight the parameter values associated with the measuring transducer elements at least in part by distances between the measuring transducer elements and the transducer element whose parameter value is adjusted” is indefinite. It is unclear if the weighting values are associated with the distances between the measuring transducer elements and the parameter-adjusted transducer elements (a distance from element to element), or if the distances are referring to distances r1 and r2 of Fig. 3 (a distance from the elements to the target region). For the purpose of advancing prosecution, the examiner assumes the weighting values are associated with the distances from the transducer elements to the target region.
	For claim 5, the limitation “the weighting values corresponding to the measuring transducer elements negatively correlate to the distances” is indefinite. It is unclear if the distances are referring to only the distances from each measuring transducer elements to the target region, or if the distances are referring to both the distances from the parameter-adjusted transducer elements to the target region and the distances from the measuring transducer elements to the target region. For the purpose of advancing prosecution, the examiner assumes the weighting values corresponding to the measuring transducer elements negatively correlate to the distances from each measuring transducer elements to the target region. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6-7, 12, 18, and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin et al. (US 20110288450 A1, published November 24, 2011) in view of Tlusty et al. (US 20160184026 A1, published June 30, 2016), hereinafter referred to as Cerwin and Tlusty, respectively. 
Regarding claim 1, Cerwin teaches a system (Fig. 1, system 100) for focusing an ultrasound transducer comprising: 
an ultrasound transducer comprising a plurality of transducer elements (Fig. 1; see para. 0023 – “System 100 also preferably includes transducer array 130 comprising a plurality of individual transducers adapted to collect acoustic signals 135 originating from patient 160.”); and 
a controller (Fig. 1, TRM [time-reversed mirrored] controller 120) configured to: 
(a) cause the transducer elements to transmit ultrasound waves to a target region and measure reflections of the ultrasound waves off the target region (Fig. 1, tissue area 161 as the target region; see para. 0026 – “…patient 160 could be covered with an acoustic gel through which array 130 transmits or receives acoustic signals.”); and 
(b) for each of at least some of the transducer elements, adjust a parameter value associated with said transducer elements based at least in part on parameter values associated with a plurality of measuring transducer elements weighted at least in part by signal quality metrics associated with the reflections measured by the measuring transducer elements so as to increase acoustic intensity at the target region (see para. 0067 – “One should appreciate that applying a treatment to a target tissue as discussed above is considered to include weighting an acoustic treatment signal based on measured parameters. For example, when applying a TRM acoustic treatment signal [acoustic intensity] constructed based on the weighting of the S/N [signal-to-noise ratio] [signal quality metric] resulting from the conductivity topology [reflections], the resulting treatment is a conductivity weighted acoustic treatment.”). 
Cerwin teaches adjusting a parameter value associated with transducer elements, but does not explicitly teach adjusting a parameter value associated with each transducer element. 
Whereas, Tlusty, in the same field of endeavor, teaches adjusting a parameter value associated with each transducer element (see pg. 7, para. 0049 – “For example, transducer elements having lower local SDRs [skull density ratio] (i.e., facing denser areas of the skull and having less energy transmitted there through) may transmit higher powers [parameter] than those having higher local SDRs.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adjusting a parameter value associated with transducer elements, as disclosed in Cerwin, by adjusting a parameter value associated with each transducer element, as disclosed in Tlusty. One of ordinary skill in the art would have been motivated to make this modification in order to improve the focusing properties, such as the symmetry of the focus shape, and optimize the effectiveness of ultrasound treatment, as taught in Tlusty (see col. 2, para. 0006). 
Furthermore, regarding claim 6, Cerwin further teaches wherein the measuring transducer elements are different from said each transducer element (Fig. 1; see para. 0023 – “System 100 also preferably includes transducer array 130 comprising a plurality of individual transducers [measuring transducer elements] adapted to collect acoustic signals 135 originating from patient 160.”).  
Furthermore, regarding claim 7, Cerwin further teaches wherein the signal quality metric is a signal-to-noise ratio of the measured reflections (see para. 0051 – “…acoustic data representing induced acoustic signals can include a signal parameter comprising a signal-to-noise ratio (S/N). As acoustic data is collected, the S/N can be calculated for various portions of the measured conductivity topology.”). 
Furthermore, regarding claim 12, Cerwin further teaches wherein the controller is further configured to adjust at least one of parameter values associated with one of the measuring transducer elements based at least in part on the reflections measured thereby (Fig. 1; see para. 0065 – “The TRM controller can adjust the treatment signal according the programmed treatment as desired, including in response to feedback from newly acquired acoustic data…A TRM controller can provide instructions to the individual transducers of array 330 to emit individual acoustic signal according to desired properties [parameters]: frequency, amplitude, relative phase, location, timing, or other properties.”). 
Furthermore, regarding claim 18, Cerwin further teaches wherein the parameter value comprises at least one of a frequency, an amplitude or a phase (Fig. 1; see para. 0065 – “A TRM controller can provide instructions to the individual transducers of array 330 to emit individual acoustic signal according to desired properties [parameters]: frequency, amplitude, relative phase, location, timing, or other properties.”).  

Regarding claim 79, Cerwin teaches a system (Fig. 1, system 100) for focusing an ultrasound transducer comprising: 
an ultrasound transducer comprising a plurality of transducer elements (Fig. 1; see para. 0023 – “System 100 also preferably includes transducer array 130 comprising a plurality of individual transducers adapted to collect acoustic signals 135 originating from patient 160.”); and 
a controller (Fig. 1, TRM [time-reversed mirrored] controller 120) configured to: 
(a) cause the transducer elements to transmit ultrasound waves to a target region and measure reflections of the ultrasound waves off the target region (Fig. 1, tissue area 161 as the target region; see para. 0026 – “…patient 160 could be covered with an acoustic gel through which array 130 transmits or receives acoustic signals.”); 
(b) determine a first parameter value associated with at least a first one of the transducer elements based at least in part on parameter values associated with the plurality of transducer elements weighted at least in part by signal quality metrics associated with the reflections measured by the measuring transducer elements (see para. 0067 – “One should appreciate that applying a treatment to a target tissue as discussed above is considered to include weighting an acoustic treatment signal based on measured parameters. For example, when applying a TRM acoustic treatment signal constructed based on the weighting of the S/N [signal-to-noise ratio] [signal quality metric] resulting from the conductivity topology [reflections], the resulting treatment is a conductivity weighted acoustic treatment.”); 
(c) predict a second parameter value associated with at least a second one of the transducer elements based at least in part on a characteristic of an intervening tissue located between said second one of the transducer elements and the target region (see para. 0033 – “Controller 220 can consult TRM database 223 to determine a type of tissue, preferably based on stored known acoustic, conductivity, or other characteristics of tissues. The controller can then modify a treatment signal appropriately to target the specific tissue.”); and 
(d) drive said first and second ones of the transducer elements based at least in part on the second parameter value (see para. 0067 – “One should appreciate that applying a treatment to a target tissue as discussed above is considered to include weighting an acoustic treatment signal based on measured parameters [based on tissue type]. For example, when applying a TRM acoustic treatment signal [acoustic intensity] constructed based on the weighting of the S/N [signal-to-noise ratio] [signal quality metric] resulting from the conductivity topology [reflections], the resulting treatment is a conductivity weighted acoustic treatment.”).
Cerwin teaches the adjustment of drive signals based on tissue properties, but does not explicitly teach to create an ultrasound focus increase in acoustic intensity at the target region based on tissue properties. 
Whereas, Tlusty, in the same field of endeavor, teaches to create an ultrasound focus increase in acoustic intensity at the target region based on tissue properties (see pg. 7, para. 0049 – “For example, transducer elements having lower local SDRs [skull density ratio] (i.e., facing denser areas of the skull and having less energy transmitted there through) may transmit higher powers [parameter] than those having higher local SDRs.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment of drive signals based on tissue properties, as disclosed in Cerwin, by having an ultrasound focus increase in acoustic intensity at the target region based on tissue properties, as disclosed in Tlusty. The result effective variable of “increasing acoustic intensity” based on the look up table of tissue properties and adjustment of parameter values based on those values would be obvious to one of ordinary skill in the art. 
Furthermore, regarding claim 80, Cerwin further teaches wherein the at least first one of the transducer elements receives the reflections having a signal quality metric equal to or exceeding a predetermined threshold, and the at least second one of the transducer elements receives the reflections having a signal quality metric below a predetermined threshold (see para. 0051 – “…treatment signal 355A could be formed from acoustic data components of the induced acoustic signal that have an S/N [signal-to-noise ratio] [signal quality metric] greater than a threshold, less than a threshold, or even within an bounded region of S/N values.”). 

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Arai et al. (US 20180188104 A1, published July 5, 2018 with a priority date of June 20, 2016), hereinafter referred to as Arai. 
Regarding claim 2, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Tlusty teaches define a weighting vector having values of zero corresponding to at least some of the measuring transducer elements upon determining that the signal quality metric (SDRs) associated with the reflections measured by the at least some of the measuring transducer element is above a predetermined threshold (see col. 2, para. 0043 – “…a weighting factor of zero is assigned to local SDR [skull density ratios] corresponding to elements that deliver less energy to the target (i.e., having incidence angles above the critical angle [threshold]).”), but 
Cerwin in view of Tlusty does not explicitly teach wherein the controller is further configured to define a weighting vector having values of zero corresponding to at least some of the measuring transducer elements upon determining that the signal quality metric associated with the reflections measured by the at least some of the measuring transducer element is below a predetermined threshold. 
Whereas, Arai, in an analogous field of endeavor, teaches wherein the controller is further configured to define a weighting vector having values of zero corresponding to at least some of the measuring sensors upon determining that the signal quality metric associated with the reflections measured by the at least some of the measuring sensor is below a predetermined threshold (see pg. 7, col. 2, para. 0107-0108 —“The signal detection device... the weight calculation means sets the weight to zero when the signal-to-noise ratio is less than the predetermined threshold value.” Where the signal quality metric is equated to the signal-to-noise ratio). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system, as disclosed in Cerwin in view of Tlusty, by having the system define the weighting values based on the signal-to-noise ratio values and a threshold, as disclosed in Arai. One of ordinary skill in the art would have been motivated to make this combination in order to suppress the influence of noise in the signal based on the signal-to-noise ratio threshold value, as taught in Arai (see pg. 5, col. 1, para. 0062- 65).
 Furthermore, regarding claim 3, Arai further teaches wherein the controller is further configured to define a weighting vector having values greater than zero and less than or equal to one corresponding to at least some of the measuring sensor upon determining that the signal quality metric associated with the reflections measured by the at least some of the measuring sensor equals to or exceeds a predetermined threshold (see pg. 7, col. 2, para. 0108 — “...the weight calculation means sets the weight to one when the signal-to-noise ratio is equal to or more than a predetermined threshold value...” Where the signal quality metric is equated to the signal-to-noise ratio value). 
The motivation for claim 3 was shown previously in claim 2.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Call et al. (US 20130253325 A1, published September 26, 2013), hereinafter referred to as Call. 
Regarding claim 4, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty teaches the measuring transducer elements and the transducer element whose parameter value is adjusted, but does not explicitly teach wherein the controller is further configured to weight the parameter values associated with the measuring transducer elements at least in part by distances between the elements.
Whereas, Call, in an analogous field of endeavor, teaches wherein the controller is further configured to weight the parameter values associated with the measuring transducer elements at least in part by distances between the elements (Fig. 4, S/N (signal-to-noise ratio) weighting factors 40 decreasing as total path length 42 (distance from target object to transducer element) increases; see para. 0117 — “...a total distance between transmit and/or receive apertures and an ROI point corresponding to a display pixel may be determined and a table of weighting factors may also be calculated as a function of such total distance.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified weighing the parameters associated with the measuring transducer elements, as disclosed in Cerwin in view of Tlusty, by weight the parameter values associated with the measuring transducer elements at least in part by distances between the elements, as disclosed in Call. One of ordinary skill in the art would have been motivated to make this modification in order for an imaging system to look up a weighting factor based on a determined path length without performing substantial calculations, as taught in Call (see pg. 11, para. 0117).
Furthermore, regarding claim 5, Call further teaches wherein the weighting values corresponding to the measuring transducer elements negatively correlate to the distances (Fig. 4, S/N (signal-to-noise ratio) weighting factors 40 decreasing as total path length 42 (distance from target object to transducer element) increases (negative correlation); see para. 0117 — “...a total distance between transmit and/or receive apertures and an ROI point corresponding to a display pixel may be determined and a table of weighting factors may also be calculated as a function of such total distance.”). 
The motivation for claim 5 was shown previously in claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Friemel et al. (US 20100106019 A1, published April 29, 2010), hereinafter referred to as Friemel. 
Regarding claim 8, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty teaches a signal quality metric, but does not explicitly teach wherein the signal quality metric is repetitiveness of the parameter value associated with one of the measuring transducer elements determined based on the measured reflections in a plurality of measurements. 
Whereas, Friemel, in an analogous field of endeavor, teaches wherein the signal quality metric is repetitiveness of the parameter value associated with one of the measuring transducer elements determined based on the measured reflections in a plurality of measurements (Fig. 4C, energy weight (dB) (amplitude weight) vs. firing index (number of HIFU firings); see pg. 4, col. 2, para. 0058 — “...one embodiment of the disclosed technology also determines the vectors of backscatter signals that have the greatest energy. To compute this, the RMS power of each vector is determined, and normalized for each HIFU firing.” Where the repeated parameter value is the firing index). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal quality metric, as disclosed in Cerwin in view of Tlusty, by having where the signal quality metric is repetitiveness of the parameter value, as disclosed in Friemel. One of ordinary skill in the art would have been motivated to make this modification in order to emphasize the high energy regions and depress the low energy regions of the detected backscattered signals, as taught in Friemel (see pg. 4, col. 2, para. 0059).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Rafter et al. (US 6740039 B1, published May 25, 2004), hereinafter referred to as Rafter. 
Regarding claim 9, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty does not explicitly teach wherein the controller is further configured to cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto. 
Whereas, Rafter, in the same field of endeavor, teaches wherein the controller is further configured to cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto (Fig. 1; see col. 6, lines 4-8 —“...parameter data may be derived from ultrasound energy received from the region of interest. Received ultrasound energy is indicative of microbubble destruction and is therefore indicative of activation of the therapeutic agent.” Where the acoustic reflector is equated to the microbubble). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cerwin in view of Tlusty, by having the controller cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to adjust ultrasound energy parameters for optimum delivery of the therapeutic agent, as taught in Rafter (see col. 5, lines 37- 51). 
Furthermore, regarding claim 10, Rafter further teaches a system further comprising an administration device for introducing at least one acoustic reflector into the target region (Fig. 2, “Deliver therapeutic agent with contrast agent to region of interest” step 100; see col. 4, lines 32-34 — “The contrast agent containing the therapeutic agent may be delivered to a region of interest in a patient by intravenous injection.” With the administration device equated to the IV used for intravenous injection). 
Furthermore, regarding claim 11, Rafter further teaches a system further comprising 
an administration device for introducing a seed microbubble into the target region, (Fig. 2, “Deliver therapeutic agent with contrast agent to region of interest” step 100; see col. 4, lines 32-34 — “The contrast agent containing the therapeutic agent may be delivered to a region of interest in a patient by intravenous injection.” With the administration device equated to the IV used for intravenous injection), 
wherein the controller is further configured to cause generation of at least one acoustic reflector using the seed microbubble and the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto (see col. 6, lines 4-8 — “...parameter data may be derived from ultrasound energy received from the region of interest. Received ultrasound energy is indicative of microbubble destruction and is therefore indicative of activation of the therapeutic agent.” Where the acoustic reflector is equated to the microbubble).
	The motivation for claims 10-11 was shown previously in claim 9.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Vitek et al. (US 20130150756 A1, published June 13, 2013), hereinafter referred to as Vitek. 
Regarding claim 13, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty teaches adjusting the parameter value associated with each transducer, but does not explicitly teach wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a physical model. 
Whereas, Vitek, in an analogous field of endeavor, teaches wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a physical model (see pg. 2, col. 1, para. 0015 — “...determining the rib locations includes modeling the rib locations using at least one parameter, and estimating the parameter(s) based on the ultrasound reflections. Modeling the rib locations may include obtaining geometric data of the ribs by computed tomography, magnetic resonance imaging, ultrasound scans, and/or a generic anatomical model.” Where the parameter value is equated to the parameters based on ultrasound reflections). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cerwin in view of Tlusty, by having the controller adjust the parameter value associated with said each transducer element based at least in part on a physical model, as disclosed in Vitek. One of ordinary skill in the art would have been motivated to make this modification in order to treat the target tissue by focusing ultrasound into the target tissue substantially without damaging the ribs, as taught in Vitek (see pg. 2, col. 1, para. 0011). 
Furthermore, regarding claim 14, Vitek further teaches wherein the physical model comprises a plurality of model parameters, the controller being further configured to determine values associated with the model parameters based at least in part on the reflections measured by at least one of the measuring transducer elements (see pg. 2, col. 1,para. 0015 — “...determining the rib locations includes modeling the rib locations using at least one parameter, and estimating the parameter(s) based on the ultrasound reflections. Modeling the rib locations may include obtaining geometric data of the ribs by computed tomography, magnetic resonance imaging, ultrasound scans, and/or a generic anatomical model.” Where the model parameters are equated to geometric data of the ribs). 
The motivation for claim 14 was shown previously in claim 13.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Mo et al. (US 8357094 B2, published January 22, 2013), hereinafter referred to as Mo. 
Regarding claim 15, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty teaches adjusting the parameter associated with each transducer element, but does not explicitly teach wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region. 
Whereas, Mo, in the same field of endeavor, teaches wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network [predictor] which can be trained to adapt functions of at least one of the ultrasound image generating subsystems. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy logic controller is configured to adaptively adjust the receiver gain control parameters for the receiver subsystem to adjust the gain [parameter] for different regions [intervening tissue] within the B-mode imaging. Adaptively adjusting the receiver gain control parameters for the receiver subsystem comprises: analyzing a pixel intensity distribution in different predefined regions (ROI) of a detected image received by the receiver subsystem, based on a most recently processed series of one or more image frames that have been processed by the image processing subsystem...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cerwin in view of Tlusty, by having the controller adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region, as disclosed in Mo. One of ordinary skill in the art would have been motivated to make this modification in order to improve image parameter optimization, as taught in Mo (see col. 7, lines 49-57). 
Furthermore, regarding claim 16, Mo further teaches wherein the controller is further configured to computationally train the predictor using the reflections measured by at least one of the measuring transducer elements and the characteristic of the intervening tissue located between the at least one of the measuring transducer elements and the target region (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network [predictor] which can be trained to adapt functions of at least one of the ultrasound image generating subsystems. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy logic controller is configured to adaptively adjust the receiver gain control parameters [of reflections] for the receiver subsystem to adjust the gain for different regions [characteristic of intervening tissue] within the B-mode imaging. Adaptively adjusting the receiver gain control parameters for the receiver subsystem comprises: analyzing a pixel intensity distribution in different predefined regions (ROI) of a detected image received by the receiver subsystem, based on a most recently processed series of one or more image frames that have been processed by the image processing subsystem...”). 
Furthermore, regarding claim 17, Mo further teaches a system further comprising an imaging modality for acquiring the characteristic of the intervening tissue (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network which can be trained to adapt functions of at least one of the ultrasound image generating subsystems [imaging modality]. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy logic controller is configured to adaptively adjust the receiver gain control parameters for the receiver subsystem to adjust the gain for different regions [characteristic of intervening tissue] within the B-mode imaging. Adaptively adjusting the receiver gain control parameters for the receiver subsystem comprises: analyzing a pixel intensity distribution in different predefined regions (ROI) of a detected image received by the receiver subsystem, based on a most recently processed series of one or more image frames that have been processed by the image processing subsystem...”). 
The motivation for claims 16-17 was shown previously in claim 15.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin in view of Tlusty, as applied to claim 1 above, and in further view of Wright et al. (US 5921932 A, published July 13, 1999), hereinafter referred to as Wright. 
Regarding claim 19, Cerwin in view of Tlusty teaches all of the elements disclosed in claim 1 above. 
Cerwin in view of Tlusty does not explicitly teach the controller is further configured to: 
compute a first phase associated with at least one of the measuring transducer elements and a second phase associated with said each transducer element; and 
adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases. 
Whereas, Wright, in the same field of endeavor, teaches wherein the controller is further configured to: 
compute a first phase associated with at least one of the measuring transducer elements and a second phase associated with said each transducer element (Fig. 8, where the first phase can be equated to ψp1 of the first scan line (element), and the second phase can be equated to ψp2 of the second scan line (element)); and
adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases (see col. 18, lines 17-24 — “In general, there are both amplitude and phase differences between acquired scan line signals at a range r, given a target range r along a target scan line, which depend in a complicated relationship on the scan format, array shape, target geometry with respect to the array, transmit/receive apodizations, transmit/receive apodization end-treatment, single firing or multiple firing synthetic scan line formation, frequency, and waveform shape.” so the frequency (parameter value) can be adjusted based on the phase difference (which is based on the computed first and second phases)).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, by having the controller adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to accumulate the phases in a trapezoidal approximation, as taught in Wright (see col. 20, lines 20-55). 
Furthermore, regarding claim 20, Wright further teaches wherein the controller is further configured to compute a difference between the first and second phases based at least in part on a difference between a first distance from the at least one of the measuring transducer elements to the target and a second distance from said each transducer element to the target (Fig. 8, where the phase difference —Δψp21 is based on the distance between the first scan line (element) and the second scan line (element); see col. 17, lines 66-67 — “Therefore, this phase difference between the scan line signals at range rt from each acquired scan line exists and must be compensated before coherent processing such as interpolation between scan lines is performed.” so the difference between the first distance (beam path from transducer to target) and the second distance is compensated before computing the phase difference). 
Furthermore, regarding claim 21, Wright further teaches wherein the controller is further configured to compute the first phase based at least in part on a characteristic of an intervening tissue located between the at least one of the measuring transducer elements and the target region along a beam path associated with the reflections measured by the at least one of the measuring transducer elements (see col. 18, lines 17-21 — “In general, there are both amplitude and phase differences between acquired scan line signals at a range r, given a target range r along a target scan line, which depend in a complicated relationship on the scan format, array shape, target geometry with respect to the array...” so the phase difference (which is based on the first phase of a first scan line) can depend on the target geometry (equated to a characteristic of an intervening tissue) with respect to the array). 
The motivation for claims 20-21 was shown previously in claim 19.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeng et al. (US 20150165242 A1, published June 18, 2015) discloses where the relative contribution of transmit parameters from each sub-aperture may be predicted using a model based on tissue characteristics. 
Wilkening (US 20140243667 A1, published August 28, 2014) discloses where receive processing parameters may be optimized since the receive spectra and signal-to-noise ratio may be predicted or modeled based on the measured parameters.
Hynynen et al. (US 20060052706 A1, published March 9, 2006) discloses where the source intensity of each element was weighted by the distance between the element and the focus so that the propagated wave amplitude at the focus from all elements would be the same. 
Hertzberg et al. (WO 2013108152 A1, published July 25, 2013) discloses where a threshold function is applied to the pressure map, and the amplitude of the transmitting element may be set to one or zero, where transducers with amplitudes below the threshold are simply zeroed. 
Vortman et al. (US 20040122323 A1, published June 24, 2004) discloses where the phases and/or amplitudes of excitation signals provided to the transducer elements may be adjusted based upon the phase correction factors to focus the ultrasonic energy to treat tissue at the target site. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793